              Case 1:19-cv-01683-BAM Document 12 Filed 05/12/20 Page 1 of 2


     JONATHAN O. PENA, ESQ.
 1
     CA Bar ID No. 278044
 2   Peña & Bromberg, PLC
     2440 Tulare St., Suite 320
 3   Fresno, CA 93721
     Telephone: 559-412-5390
 4
     Fax: 866-282-6709
 5   info@jonathanpena.com
     Attorney for Plaintiff
 6
                                  UNITED STATES DISTRICT COURT
 7
                                 EASTERN DISTRICT OF CALIFORNIA
 8
 9                                                     )    Case No. 1:19-cv-01683-BAM
     Donna Rae Harrison,                               )
10                                                     )    STIPULATION AND
                    Plaintiff,                         )    ORDER FOR EXTENSION OF TIME
11                                                     )
            vs.                                        )
12                                                     )
     ANDREW SAUL,                                      )
13   Commissioner of Social Security,                  )
                                                       )
14                                                     )
                    Defendant.                         )
15
16
17          IT IS HEREBY STIPULATED, by and between the parties through their respective
18   counsel of record, with the Court’s approval, that Plaintiff shall have a 30-day extension of time,
19   from 05/09/2020 to 06/08/2020, for Plaintiff to serve on defendant with PLAINTIFF’S LETTER
20   BRIEF. All other dates in the Court’s Scheduling Order shall be extended accordingly.
21          This is Plaintiff’s first request for an extension of time. Plaintiff respectfully states that
22   the requested extension is necessary due several merit briefs being due on the same week.
23   Counsel requires additional time to brief the issues thoroughly for the Court’s consideration.
24   Defendant does not oppose the requested extension. Counsel apologizes to the Defendant and
25   Court for any inconvenience this may cause.
26
                                            Respectfully submitted,
27
28   Dated: May 8, 2020                     PENA & BROMBERG, ATTORNEYS AT LAW



                                                   1
              Case 1:19-cv-01683-BAM Document 12 Filed 05/12/20 Page 2 of 2



 1
                                       By: /s/ Jonathan Omar Pena
 2                                        JONATHAN OMAR PENA
                                          Attorneys for Plaintiff
 3
 4
 5   Dated: May 9, 2020                    MCGREGOR W. SCOTT
                                           United States Attorney
 6                                         DEBORAH LEE STACHEL
 7                                         Regional Chief Counsel, Region IX
                                           Social Security Administration
 8
 9                                     By: */s/ Carolyn B. Chen
10                                        Carolyn B. Chen
                                          Special Assistant United States Attorney
11                                        Attorneys for Defendant
                                          (*As authorized by email on 05/09/2020)
12
13
14                                            ORDER
15          Pursuant to the parties’ stipulation, and good cause appearing, Plaintiff’s request for an
16   extension of time to serve her letter brief is GRANTED. Plaintiff shall serve Defendant with her
17   letter brief on or before June 8, 2020. All other deadlines in the Court’s Scheduling Order are
18   extended accordingly.
19   IT IS SO ORDERED.

20      Dated:     May 12, 2020                               /s/ Barbara   A. McAuliffe             _
21                                                     UNITED STATES MAGISTRATE JUDGE
22
23
24
25
26
27
28



                                                  2
